El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
Se trata en este caso de una demanda establecida por Agustín Hernández Mena contra Alejandrina Blanco Ramí-rez, Francisco Arán Cuascú, Blas Ramírez y Jaime Zapata en la que les cobra los perjuicios que alega haber sufrido porque cuando estaba ejecutando una sentencia que por cierta cantidad obtuvo contra la Sucesión de Inocencia Cuascú y estando anunciada la venta de bienes que para su pago había embargado, fué suspendido’el remate por una orden de injunction decretada mediante la fianza que prestaron Blas Ramí-rez y Jaime Zapata en pleito de tercería establecido por Alejandrina Blanco Ramírez y Francisco Arán.
Mientras subsistía la prohibición, José Benet Colón em-bargó ese crédito reconocido por sentencia y después de decla-rarse sin lugar la tercería y de dejarse sin efecto la orden de injunction, el demandante, alegando entre otras cosas que como consecuencia de la orden de injunction pudo Benet em-bargarle esa cantidad, reclama como perjuicios de la orden de injunction los siguientes:
“(a) Por efectivo pagado por sello de rentas internas para anotar el embargo trabado en 22 de octubre de 1912, en ejecución de la sentencia del caso No. 145 de la Corte Municipal de Mayagüez, en el registro de la propiedad- $4. 50 * .-
Al frente — :_ $4.50
*775Del frente_ $4. 50
(5) Por efectivo pagado al Administrador del perió-dico La Voz de la Palria, por la publicación del edicto anunciando en venta en subasta pública para el día 12 de noviembre de 1912', los bienes embargados en 22 de octubre de 1912, en el caso No. 145 de la Corte Municipal de Mayagüez_ 2. 00
(c) Por importe para pago de honorarios a Don José Sabater, como abogado de récord de Agustín Her-nández Mena en el caso No. 3852, origen de esta demanda- 300. 00
(d) Por efectivo al taquígrafo de la Corte de Distrito de Mayagüez por una copia del récord taquigráfico del caso No. 3852, con motivo del recurso ■ de ape-lación de la sentencia por los demandantes, para ante 3a Hon. Corte Suprema de Puerto’ Rico_ 8. 00
(e) Por importe de la sentencia del caso No. 145 de la Corte Municipal de Mayagüez embargado por José Benet Colón, intereses y, costas_ 562. 35
(/) Por importe de lo dejado de ganar con las antériores cantidades, de que se ha visto privado el deman-dante, sin justa causa_ 123.15
Suma total_$1, 000. 00 ’ ’
Los demandados exeepcionaron la demanda porque no aduce hechos suficientes para constituir causa de acción; por-que no aduce tampoco causa de acción en cuanto a los daños . especificados bajo las letras antes transcritas y porque la acción ha prescrito.
Después de oir a las partes dictó sentencia la corte de distrito declarando que carecía de jurisdicción para cono-cer de la demanda porque las únicas tres partidas, marca-das (&), (c) y (d) en las que existe causa de acción suman $310, cantidad que es insuficiente para conferirle jurisdicción por lo que ordenó el sobreseimiento y archivo del pleito. De esta sentencia apeló el demandante Agustín, Hernández Mena.
¿Es sostenible la sentencia apelada? Yeámoslo.
La acción que se ejercita es para cobrar los ¿años y per-' juicios que el demandante alega haber sufrido como conse-*776cuencia de una orden de injunction suspendiendo el remate de cierta finca cuya venta estaba anunciada para con su pro-ducto pagarle un crédito por sentencia, los intereses y las costas.
En la demanda se especifican los distintos conceptos por los que ha sufrido perjuicios y las cantidades que reclama por ellos las que suman mil pesos. De esas distintas parti-das ha declarado el juez inferior que existe causa de acción en cuanto a las determinadas con las letras (6), (c) y (d) que suman $310, pero no en cuanto a las otras por lo que tenemos que examinar si en cuanto a éstas existe o nó causa de acción.
La partida letra (a) por efectivo pagado por sellos de rentas para anotar el embargo de la finca objeto de ejecución en el registro, la consignada en la letra (e) por el importe del crédito por sentencia, intereses y costas embargado por Benet y la de la letra (/) por lo dejado de ganar en las can-tidades de que se ha visto privado el demandante, descan-san todas en el hecho de que si la subasta no se hubiera sus-pendido por la orden de injunction, no hubiera tenido opor-tunidad Benet Colón de embargarle el crédito por sentencia. Sin embargo, entendemos que si tal crédito fué embargado y el demandante ha perdido los beneficios de esa cantidad y el importe del sello para anotar su embargo, se debe, no a la orden paralizando la subasta; sino a que Benet Colón te-nía una reclamación pendiente contra el demandado sin la existencia de la cual el demandante no hubiera perdido esas cantidades a pesar de la orden dé injunction, por lo que no podemos declarar que ésta produjo esos perjuicios y por tan-to en cuanto a ellas no existe causa de acción por daños como consecuencia del injunction.
■ Como la demanda no aduce hechos determinantes de causa de acción sino en cuanto a $310, según declaró el juez inferior y como esta caiitidad no es suficiente para dar jurisdic-ción original a la oortp de distrito, no cometió ésta error al *777declararse sin jurisdicción para conocer de una demanda de acuerdo con la cual sólo hay derecho para obtener $310.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.